MEMORANDUM **
This is a petition for review from a Board of Immigration Appeals’ (“BIA”) order affirming the denial of the application for asylum filed by petitioner’s former wife, for which petitioner was a derivative beneficiary. The Immigration Judge found the application abandoned because, after six continuances over a four year period, the petitioner did not submit his fingerprints as required. The record does not support petitioner’s claim that he received ineffective assistance of counsel, nor that any such assistance caused petitioner’s failure to submit the required fingerprints.
A review of the record and petitioner’s response to the order to show cause indicates the questions raised by this petition *506for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.